Title: From George Washington to Major General Nathanael Greene, 8 June 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Sir,
                        Head Quarters [Valley Forge] June 8th 1778
                    
                    The very sickly situation of the camp, and the danger of its becoming still more alarming makes it improper we should remain longer on the present ground. You will be pleased in the course of this day, to reconnoitre  a new camp, with the aid of the chief Engineer. The object, principally to be attended to, is a wholesome situation, convenient for the accommodation of the men, well provided with wood and water, and at such a distance from this position, that we should run no risk, of its being gained by the enemy, on a sudden attempt, before we could have time to repossess it and make our dispositions—If to this advantage; could be added that of a defensible position, it would be desireable, but this you will only consider as a secondary object—In choosing the new camp you will endeavour to avoid taking one, which on account of the destruction of the woods, which it will necessarily occasion, may tend to weaken our present post. I am informed, there is some good ground for an incampment on our right; but I apprehend it is liable to the objection just mentioned—You will examine it and judge how far it may be the case.
                    I request your report this evening. I am Sir Yr Obedt servt.
                